Citation Nr: 1614927	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L3-L4, L4-L5 and L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee limitation of motion prior to October 20, 2014.

4.   Entitlement to an initial rating in excess of 40 percent for a right knee limitation of motion after October 20, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and D.G.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2010, October 2012, and October 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the Veteran testified before the undersigned at a hearing held at the Houston, Texas, RO (Travel Board hearing).  A transcript of the hearing has been associated with the Veteran's electronic claims file in Veterans Benefits Management System (VBMS).

The Board notes that the Veteran recently filed a January 2016 notice of disagreement with a November 2015 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD) due to an in-service personal assault.  It appears that the RO is actively working this appeal.  See February 2016 deferred rating decision (directing additional development on the matter).  Accordingly, the issue remains under the jurisdiction of the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

After reviewing the claims file, the Board determines that a remand is necessary for additional development.

I.  Issuance of a Supplemental Statement of the Case

The Veteran was last provided with a Statement of the Case on all three appellate issues in October 2012 (with another Statement of the Case being issued in December 2012 for the matter regarding right knee instability), more than three years ago.  Since that time, the RO obtained new VA examinations in February 2015 and numerous VA treatment records pertinent to the Veteran's spine and right knee that are not subject to a waiver of agency of original jurisdiction review.  See VA treatment records added to the record in December 2012 (in Virtual VA), July 2013 (two document entries in Virtual VA), September 2014 (two document entries in Virtual VA), and February 2014.  This information, which was received prior to certification of the appeal to the Board and is relevant to the multiple issues on appeal, necessitates remand for the issuance of a Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2015) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

Although the RO issued a rating decision in February 2015 readjudicating the issues on appeal, incorrectly explaining that the rating decision was being issued in response to the Veteran's "claim for increased evaluation that was received on October 20, 2014," the fact of the matter is that the initial rating claims were already perfected for appeal by virtue of her October 2012 VA Form 9.  As a rating decision serves a different purpose than that of a Supplemental Statement of the Case, a remand is necessary to correct this due process deficiency.  




II.  Outstanding VA Treatment Records

The Veteran also identified outstanding treatment records from the Katy VA Outpatient Clinic and the Michael E. DeBakey VA Medical Center, i.e. the Houston, Texas, VA Medical Center.  A review of the record reflects that VA treatment records from the Houston VA Medical Center only through February 2015 have been associated with the claims file.  However, in August 2015 and during the July 2015 Board hearing, the Veteran informed VA that she received treatment from the Katy VA Outpatient Clinic from 2012 through the present and from the Michael E. DeBakey VA Medical Center from 2008 through the present, including in particular treatment relevant to her appeals in March 2015.  See August 2014 VA Form 21-4142; July 2015 Board Hearing Transcript at p. 10, 18.   Because the Veteran has made the Board aware of the existence of additional outstanding VA records pertinent to the appeal, efforts to obtain them must be made on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

III.  New VA Examinations

Lastly, the Veteran has indicated that her service-connected conditions have worsened since the last VA examination.  See July 2015 Board Hearing Transcript a p. 11, 16 (D.G. describes worsening symptoms and need for a third surgery on the right knee).  VA General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); compare with Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Accordingly, new VA examinations should be conducted to address the current level of severity of the Veteran's knee and spine disabilities.

Furthermore, with respect to the Veteran's back disability, she also alleges neurological manifestations.  See July 2015 Board Hearing Transcript at p. 23 (describing radiating pain "from my sciatic nerve all down through my right leg.").  Accordingly, a new VA spine examination is also warranted, including an in-depth evaluation of any related neurological spine manifestations.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding and non-duplicative VA treatment records from the VA Medical Center in Houston, VA, including in particular all recent and non-duplicative records from the Michael E. DeBakey VA Medical Center since 2008 and all records from the Katy VA Outpatient Clinic since 2012.

2.  Obtain a new VA examination regarding the nature and severity of the Veteran's service-connected right knee disability.  The electronic claims file [i.e. relevant records contained in Virtual VA and VBMS] must be provided to and reviewed by the examiner.

(a)  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished, including with regard to instability.

(b)  When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.

(c)  To the extent possible, any functional loss should be expressed in terms of additional degrees of limitation of motion.

3.  Obtain a new VA examination regarding the nature and severity of the Veteran's service-connected spine disability.  The electronic claims file [i.e. relevant records contained in Virtual VA and VBMS] must be provided to and reviewed by the examiner.

(a) All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished, including with regard to any neurological manifestations of the spinal disability.  

(b)  When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.

(c)  To the extent possible, any functional loss should be expressed in terms of additional degrees of limitation of motion.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case (considering all evidence added to the record since the October 2012 and December 2012 Statement of the Case) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






